department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list set ep rpt a legend taxpayer account a financial_institution b financial_institution c financial_institution d account e financial_institution f amount amount amount dear this is in response to your submission dated date as modified and supplemented by additional correspondence dated november november and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ -2- taxpayer asserts that the failure to accomplish the rollover within the 60-day period described by sec_408 of the code was due to his mental and physical condition which affected his memory and impaired his ability to manage his financial affairs the following facts and representations have been submitted under penalty of _ perjury in support of the ruling requested taxpayer was age an individual_retirement_arrangement ira established and maintained at financial_institution b _ atthe time of the distribution of amount from account a 20_ taxpayer asserts thaton october he received a distribution of amount from account a which he then deposited into his account at financial_institution c over concern that the funds would be lost if financial_institution b failed taxpayer moved the funds without consulting his spouse as he normally did on october he deposited amount amount minus withheld federal and state taxes into account e at financial_institution d taxpayer further asserts that he subsequently transferred a portion of amount amount to financial_institution f while awaiting the service’s decision regarding his submission taxpayer asserts that he intended to rollover amount and believed that he was - depositing amount into another ira account taxpayer represents that he has not used amount for any other purpose taxpayer suffers from numerous health issues and has been in declining health for several years medical documentation and statements from taxpayer's spouse submitted with taxpayer's request demonstrate the severity of his medical problems and the extent of his treatment for these conditions according to the submitted documentation taxpayer’s health issues have caused taxpayer to suffer lack of energy mental confusion and memory impairment the documentation also shows that taxpayer's ability to adequately manage his financial affairs has become increasingly difficult because of his health conditions and that during the time leading up to and following taxpayer's withdrawal from account a taxpayer suffered from mental confusion and memory impairment taxpayer's primary care physician has confirmed in a dated june 20_ that taxpayer because of his mental and physical state was not competent to make financial decisions letter based on the above facts and representations taxpayer requests a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount of the distribution from account a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code are ee revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred sec_401 of the code provides the rules for required minimum distributions from a qualified_plan sec_401 provides in pertinent part that a_trust shall not constitute a qualified_trust unless the plan provides that the entire_interest of each employee will be distributed or commence to be distributed to such employee not later than the required_beginning_date sec_401 defines the term required_beginning_date as april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires the information presented and documentation submitted by taxpayer's physicians is consistent with taxpayer's assertion that his failure to accomplish a timely rollover was due to medical conditions which impaired his ability to manage his financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from account a taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact government d number xx-xxxxx by phone at xxx xxx-xxxx or by fax at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely whip t-wilke carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
